Por cuanto una orden dejando sin efecto una sentencia es una providencia especial dictada después de una senten-cia definitiva dentro del alcance del art. 295 del Código de Enjuiciamiento Civil.
Por cuanto esta corte, en el caso de Merino v. Globe Rutgers Fire Ins. Company de junio 18, 1924, (33 D.P.R. 421) revocó la sentencia por el fundamento de que la corte de distrito podía ejercitar su facultad al amparo del artículo 140 del Código de Enjuiciamiento Civil.
Por cuanto en esta apelación está envuelta, quizás entre otras, la cuestión, que no se ha demostrado ser frívola, de si la ignorancia de un abogado durante un período de va-rios meses es suficiente para invocar la discreción de la corte.
Por cuanto de acuerdo con la Regla 59 la mera tardanza de más de noventa días para aprobar un pliego de excepcio-nes o exposición del caso no es motivo de desestimación pues debe demostrarse la negligencia del apelante.
Por cuanto no estamos convencidos de que hubiera tal negligencia.
Por tanto, la moción debe ser declarada sin lugar.